DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Species II (Fig. 4, 6) in the reply filed on October 4th, 2021 is acknowledged.
Status of claims
Claims 1-3, 9-11, 13-15 are pending. Claims 4-8, 12 stand withdrawn from consideration by way of Applicant’s election of Species II in the reply filed October 4th, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-11, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bourgon et al. (EP 1145952; hereinafter Bourgon).
Regarding claim 1, Bourgon (Fig. 1-5) discloses a probe fastening system, comprising:
	a plate (10) having at least one coupling-on recess (14) and having at least one alignment element (alignment elements are holes in the plate which receive alignment devices 32, aligning the plate with the backplate) arranged in the outer region of the plate (as seen in Fig. 4);
	a backplate (18) having a fastening device (28) for the fastening of a static probe (the fastening device is capable of fastening a static probe; see ** below) and at least one recess corresponding with the alignment element (recesses which receive alignment devices 32, which correspond with the alignment elements, as they are aligned with the alignment elements, as seen in Fig. 5);
	at least one peelable shim (30; referred to as a peelable shim in [0031]) corresponding with the alignment element and arranged between the plate and the backplate (as is seen in Fig. 5);
	at least one alignment device (32) corresponding with the alignment element (as the alignment device is received within the alignment element); and
	a coupling-on element (see Annotated Fig. 1 below) defining a cavity (the cavity receives the body 29 as seen in Fig. 5) and configured for isobarically coupling the static probe onto the coupling-on recess (the coupling-on element is capable of isobarically coupling a static probe onto the coupling on recess, as the hose 27 of a probe is used to connect the portion 16 of the plate to a probe; see [0030]).
	**- Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

    PNG
    media_image1.png
    419
    505
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 2, Bourgon discloses wherein the plate has an even number of alignment elements (it can be seen in Fig. 4 there are an even number of alignment elements) arranged pair wise on substantially opposite sides of the plate (see Annotated Fig. 2 below).

    PNG
    media_image2.png
    404
    685
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 3, Bourgon discloses wherein the plate has four alignment elements arranged rotationally symmetrically (see Annotated Fig. 3 below).

    PNG
    media_image3.png
    652
    890
    media_image3.png
    Greyscale

Annotated Figure 3
Regarding claim 9, Bourgon discloses wherein the fastening system further comprises fastening means for fastening the plate to the backplate (wherein the alignment element of the plate, fastening device of the backplate, portion of the peelable shim between the alignment element and fastening device, and alignment devices act as a fastening means for fastening the plate to the backplate).
Regarding claim 10, Bourgon discloses wherein the fastening means comprise a peelable spacer element (see Annotated Fig. 4 below).

    PNG
    media_image4.png
    699
    533
    media_image4.png
    Greyscale

Annotated Figure 4
Regarding claim 11, Bourgon discloses wherein the backplate has a wall element and the fastening devices are formed as part of the wall element (recessed portion 26 of the plate acts as a wall element and it can be seen in the figures that the fastening devices are formed as a part of the wall element).
Regarding claim 13, Bourgon discloses wherein the coupling-on element is formed integrally with the backplate (as seen in Fig. 5).
Regarding claim 14, Bourgon discloses of a clamping apparatus for the mounting of a fastening system according to claim 1 onto an aircraft skin (the plate of the clamping apparatus, seen in Annotated Fig. 5 below, allows for the plate and backplate to be joined to aircraft skin in the form of a fuselage panel 20), wherein the clamping apparatus comprises:
a body (29) configured to fill the cavity defined by the coupling-on element (as seen in Fig. 5); and
	a fixing plate configured to be connected to the fastening devices (see Annotated Fig. 5).

    PNG
    media_image5.png
    456
    488
    media_image5.png
    Greyscale

Annotated Figure 5
Regarding claim 15, Bourgon discloses an aircraft (see the aircraft in Fig. 1) having a fastening system according to claim 1 arranged on the fuselage of the aircraft (it can be seen in the figures that the fastening system of claim 1 is arranged on the fuselage panel 20 of the aircraft), wherein the fastening system is arranged such that one of the alignment elements of the fastening system is oriented in a direction of flight of the aircraft (as the aircraft moves in a direction of flight, the alignment elements of the plate of the fastening system will be directed towards; i.e. oriented; in the direction of flight).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678